Citation Nr: 0531003	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  98-08 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for allergies.

2.	Entitlement to an initial rating for chronic obstructive 
pulmonary disease (COPD), in excess of 10 percent  for 
the period from July 1, 1996 to December 4, 2001; in 
excess of 30 percent for the period from December 5, 
2001, to July 21, 2004; and in excess of 60 percent for 
the period from July 22, 2004. 

3.	Entitlement to an initial rating in excess of 10 percent 
for arthritis of the thoracic spine.

4.	Entitlement to an initial increased rating for 
dermatitis of the hands and feet, evaluated as 
noncompensable for the period from July 1, 1996 to June 
17, 2003, and as 30 percent disabling for the period 
from June 18, 2003.

5.	Entitlement to an initial compensable evaluation for 
hand warts.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had verified active military service from June 
1973 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In July 2000, the veteran testified at a hearing at 
the RO before the undersigned.  In November 2000, the Board 
remanded the veteran's case to the RO for further evidentiary 
development.

Thereafter, during the pendency of the veteran's appeal, the 
RO increased the evaluations assigned to his service-
connected disabilities, as set forth on the decision title 
page.  Then, in a February 2005 rating decision, the RO 
granted the veteran's claim for a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU). 




FINDINGS OF FACT

1.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran has 
allergies related to his active military service.

2.	For the period from July 1, 1996 to December 4, 2001, 
the objective and competent medical evidence of record 
preponderates against a finding that the veteran's 
service-connected COPD was productive of moderate 
disability, as his pulmonary evaluations were normal and 
pulmonary function testing only showed mild impairment; 
pulmonary function testing showed mild to moderate 
impairment as demonstrated by forced expiratory volume 
in 1 second (FEV1) of 79 percent of predicted, or 
FEV1/forced vital capacity (FVC) of 75 percent.

3.	For the period from December 5, 2001 to July 21, 2004, 
the objective and competent medical evidence 
demonstrates that the veteran's service-connected COPD 
was manifested by pulmonary function test (PFT) results 
for FEV1\FVC of 58 percent of the predicted value.

4.	For the period from July 22, 2004, the objective and 
competent medical evidence of record demonstrates PFTs 
results for FEV!, FEV1/FVC, or Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)), of FVC of 84 percent of the predicted value, 
FEVI of 59 percent of the predicted value, for FEV1/FVC 
of 70 percent of the predicted value and DLCO (SB) of 45 
percent of the predicted value; such findings are all 
greater than 41 percent predicted, and there is no 
objective evidence of cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension (shown by echo or 
cardiac catherization); or episode of acute respiratory 
failure; or the requirement for outpatient oxygen 
therapy.


5.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran's 
service-connected arthritis of the thoracic spine is 
manifested by more than moderate to severe limitation of 
motion of the dorsal spine; there is no medical evidence 
of disability due to a vertebral fracture, ankylosis, or 
moderate intervertebral disc syndrome, nor is there 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 
degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reverse lordosis or abnormal kyphosis..

6.	Giving the veteran the benefit of the doubt, for the 
period from July 1, 1996, to June 17, 2003, his service-
connected dermatitis of the hands was manifested by 
occasional itching, scaliness, and thickening on both 
palms.  There was no exfoliation, exudation, ulceration, 
crusting, involvement of more than 5 percent of his 
body, or more than 5 percent of exposed areas.
 
7.	For the period from June 18, 2003 the objective and 
competent medical evidence of record preponderates 
against a finding that the veteran's service-connected 
dermatitis of the hands is manifested by ulceration or 
extensive exfoliation or crusting, nor is there evidence 
that the service-connected dermatitis covers more than 
40 percent of the entire body or more than 40 percent of 
exposed areas, affect, or that constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs has been required during the 
past 12-month period.

8.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran's 
service-connected warts on his hands has caused itching, 
exudation, crusting, or limitation of function of the 
affected part; with no current medical finding of hand 
warts, including on his right thumb.




CONCLUSIONS OF LAW

1.  Allergies were not incurred during military service.  
38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).

2.  For the period from July 1, 1996 to December 4, 2001, the 
schedular criteria for an initial rating in excess of 10 
percent for COPD are not met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6603 (1996), effective prior to October 
7, 1996; 38 C.F.R. §§ 3.102, 3.159, 4.97, DC 6604 (2004), 
effective October 7, 1996.

3.  For the period from December 5, 2001 to July 21, 2004, 
the schedular criteria for a rating in excess of 30 percent 
for COPD are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.97, DC 
6604 (2004).

4.  For the period from July 22, 2004, the schedular criteria 
for a rating in excess of 60 percent for COPD are not met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6604 
(2004).

5.  The schedular criteria for an initial rating in excess of 
10 percent for arthritis of the thoracic spine are not met.  
8 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 2002 & West 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5291 (2002), 
effective prior to September 26, 2003; 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2004), effective from September 26, 
2003.

6.  Resolving the doubt in the veteran's favor, for the 
period from July 1, 1996 to June 17, 2003, the schedular 
criteria for an initial 10 evaluation for dermatitis of the 
hands are met.  38 U.S.C.A. § 1155, 5100-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.118, DC 7806 
(2002), effective prior to August 30, 2002; 38 C.F.R. §§ 
3.102, 3.159, 4.118, Diagnostic Code 7806 (2004), effective 
August 30, 2002.

7.  For the period from June 18, 2003 the schedular criteria 
for a rating in excess of 30 percent for dermatitis of the 
hands are not met.  38 U.S.C.A. § 1155, 5100-5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.20, 
4.118, DC 7806 (2002), effective prior to August 30, 2002; 38 
C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7806 (2004), 
effective August 30, 2002.

8.  The schedular criteria for an initial compensable 
evaluation for warts of the hands are not met.  38 U.S.C.A. § 
1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.20, 4.118, DC 7819 (2002), effective prior to 
August 30, 2002; 38 C.F.R. §§ 3.102, 3.159, 4.118, DC 7819 
(2004), effective August 30, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (CAVC) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a July 2002 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the appellant was advised, by virtue of a detailed 
June 1998 statement of the case (SOC) and December 1999, 
March 2000, December 2003, June 2004, and March 2005 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claims, and that the SOC and SSOCs issued 
by the RO clarified what evidence would be required to 
establish entitlement to service connection for the cause of 
the veteran's death.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  

Further, the claims file reflects that the March 2005 SSOC 
contained the new reasonable doubt and duty-to-assist 
regulations codified at 38 C.F.R. §§ 3.102 and 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.  Moreover, according to a July 
2004 memorandum in the file, a VA representative telephoned 
the veteran to follow up the June 2004 SSOC and ascertain 
whether the veteran had additional evidence to submit in 
support of his claims.  The veteran said he was going for 
treatment and wanted to talk with his service representative.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding t	he merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.




II.	Factual Background

Service medical records reflect the veteran's treatment for 
dermatitis and his complaints of spinal pain.  The record 
indicates that results of PFTs performed in January 1983 
indicated FVC was 103 percent of the predicted value; FEV1 
was 95 percent of the predicted value, and FEV1/FVC was 71 
percent of the predicted value.  Findings were interpreted as 
mild obstructive ventilatory defect.  According to a June 
1995 clinical record, the veteran's allergy problem and 
hypertension were both stable.  

On a report of medical history completed in February 1996, 
when he was examined from retirement from service, the 
veteran checked yes to having hay fever and sinusitis, and an 
examiner described the sinusitis as occasional.  When 
examined at the time, it was noted that the veteran had 
seasonal hay fever.  A chest x-ray was reported as within 
normal limits.  Degenerative joint and disc disease of the 
lumbosacral spine were noted with occasional left leg 
radiculopathy.

Post service, VA medical records and examination reports, 
dated from November 1997 to February 2005, are associated 
with the claims file.

The veteran underwent VA examination in November 1997.  
According to the examination report, he complained of 
shortness of breath, but was able to walk nearly a mile 
without shortness of breath.  He complained of pain and 
stiffness of his neck, shoulder and back.  He had callosities 
of his hands for which he used a steroid cream.  On 
respiratory examination, there were no rales or rhonchi.   
There was no evidence of scoliosis or kyphosis in the upper 
thoracic spine.  On both palms the veteran had 2 or 3 skin 
macular scaly and rough lesions measuring from .6 to 1 
centimeter (cm.) in diameter, with no redness or inflammation 
or tenderness. Diagnoses included chronic lung disease, and 
appearance of callosities on the hands, verrous warts of the 
hands were also noted.  The report indicates that the veteran 
failed to report for scheduled PFTs.

Another November 1997 VA examination report reflects the 
veteran's complaints of sinus symptoms for the past 15 years 
with rhinorrhea, cheek pain and pressure and occasional 
headaches.  He had three to four yearly episodes of attacks 
of symptoms.  Upon examination, the diagnosis was that the 
veteran probably had changes corresponding with sinusitis but 
there was no evidence of active disease.

In March 1998, the RO granted the veteran's claims for 
service connection COPD, arthritis of the thoracic spine, 
warts of the hands and dermatitis of the hands, all assigned 
non compensable evaluations.  The RO denied service 
connection for allergies.  At that time, the RO also granted 
service connection for chronic sinusitis, for hypertension 
with right bundle branch block and sinus tachycardia; and 
degenerative joint disease and degenerative disc disease with 
radiculopathy of the lumbosacral spine and cervical spines, 
the latter two disabilities assigned 10 percent evaluations.

A June 1998 VA medical record indicates that the veteran's 
medical problems included allergic rhinitis.

A September 1998 VA examination report reflects the veteran's 
complaints of increased neck and back pain.  He also reported 
shortness of breath after walking 3 or 4 blocks, and smoked 
about one pack of cigarettes daily.  His lung examination 
showed good breath sounds, bilaterally.  There were several 
pinpoint regions of tenderness in the upper neck and shoulder 
corresponding with fibromyalgia.  X-rays showed degenerative 
joint disease of the cervical and lumbar spine, prone to 
exacerbations and flare-ups.  It was noted that pulmonary 
function tests showed mild obstruction with response to 
bronchodilation.

VA outpatient records dated in December 1998 reflect the 
veteran's complaints of low back pain with radiation to both 
legs, and indicate that x-rays showed degenerative joint 
disease of the veteran's cervical and lumbosacral spines.  In 
January 1999, mild limitation of range of motion in the neck 
was noted.  

A January 1999 VA examination report reflects that results of 
a computed tomography (CT) scan taken that month showed clear 
lungs.  Results of an October 1998 PFT were reported to show 
mild to moderate obstruction with significant bronchodilator 
response with normal lung volumes.  The FEV1 was 79 percent 
of predicted value and the FEV1/FVC was 75 percent of 
predicted value.  The VA examiner opined that the FEV1 figure 
more accurately reflected the severity of the veteran's 
disability.  COPD with significant bronchodilator response 
was diagnosed.

The January 1999 VA examination report further reflects the 
veteran's complaints of minimal pain and discomfort 
associated with his arthritis in the thoracic spine.  
Physical examination revealed minimal tenderness on 
palpation, and a CT scan showed mild degenerative joint 
disease.  The diagnosis was chronic thoracic spine sprain 
with residuals.

A March 1999 VA neurology clinic record indicates that a 
magnetic resonance image (MRI) of the veteran's back taken in 
February 1999 showed only mild L4-5 spinal stenosis with no 
spinal stenosis at L5-S1.  Clinically he had improved 
mobility and felt his pain was slightly better.  Conservative 
therapy was advised.  He continued to be treated for 
complaints associated with low back pain and neck stiffness.  
It was noted in September 1999 that a MRI of the lumbosacral 
spine was negative for a herniated disc.  

In a December 1999 rating decision, the RO awarded a 10 
percent disability evaluation to the veteran's service-
connected COPD, effective from July 1, 1996, under DC 6603.

The veteran underwent VA dermatology examination in December 
1999.  According to the examination report, he complained of 
a rash on his hands, with dry skin on his legs, that was 
occasionally itchy and said chlorine healed the rash.  He 
used topical medication with some relief.  He also complained 
of a wart on his right thumb.  On examination, the veteran 
had desquamating mildly hyperkeratotic patches on the palms 
of both hands and on the elbows and knees.  The nails and 
scalp were clear.  Mild xerosis on the legs was noted.  The 
diagnoses were hand dermatitis-psoriasis versus irritants 
contact dermatitis, and mild xerosis.  

An April 2000 VA medical record indicates that the veteran 
preferred to use non pharmacological modalities for pain, but 
also took some prescribed pain medication.  

During his July 2000 Board hearing, the veteran testified 
that he used topical medication for the dermatitis on his 
hands, but his palms, hands, elbows, knees, and lower legs 
were raw and scaly.  The dermatitis caused a slight itch but 
he denied bleeding and received regular medical treatment.   
He was retired and not currently employed.  He had one wart 
on his right thumb that he believed was dormant.  When 
active, it impaired his ability to lift and do other things 
as he was right-handed.  His COPD caused daily shortness of 
breath and caused him to awake nightly to clear his throat or 
respiratory system.  

Regarding his back disability, the veteran said he took pain 
medication and a muscle relaxer prescribed by a neurologist.  
He experienced sharp pain from his neck down his back to his 
ankles.  He did not use a back brace that was issued, wore a 
left in his left shoe to even out his walk, and used a belt 
when the pain worsened.  The veteran said he still had pain.  
He said he had allergies in service during bivouacs in the 
outdoors, and took medications for it.  He had hay fever and 
rose fever and was allergic to molds, grass and pollen.  He 
denied having any allergies before entering service.    

A January 2001 VA medical record reflects that veteran was 
seen for a routine examination in the outpatient clinic.  He 
continued to smoke and had a productive cough.  He had 
occasional wheezing with exertion and did not use inhalers.  
PFTs were performed several years earlier.  On examination 
scattered rhonchi were heard over all lung fields and there 
was regular heart rate and rhythm.

When seen in the VA neurology clinic in August and November 
2001, and in February and July 2002, the veteran complained 
of chronic neck and shoulder pain and stiffness.  It was 
noted that, overall, he felt better than he did since he had 
his flare up in December 1998.  He denied any shooting arm 
pain.

According VA medical records, results of PFTs performed in 
December 2001 indicated that the FEV1/FVC was 58 percent of 
the predicted value.  The test results were interpreted as 
showing mild obstruction with no significant response after 
administration of bronchodilators.

The veteran underwent a total bone scan in February 2002.  
Findings were consistent with trauma or degenerative joint 
disease in the lumbar and thoracic spine.

During 2003, the veteran continued to be seen in the VA 
outpatient clinic particularly regarding orthopedic and skin 
complaints.  In a May 2003 record, a history of chronic low 
back pain with intermittent flare ups and that the veteran 
felt some what better since the December 1998 protracted 
flare up were noted.  

In June 2003, the veteran was seen in the VA outpatient 
dermatology clinic.  He gave a five year history of thickened 
scaly palms with occasional itching and no history of 
psoriasis or eczema.  On examination, both palms had scaly 
hyperkeratotic plaques.  His left heel and right 4th toe had 
scale.  His nails had ridging, but no pits.  There was no 
scalp scale.  The assessment was eczema versus psoriasis of 
the nails and he was advised to use prescribed ointment and 
over the counter lotion.

A June 2003 VA dermatology examination report reflects the 
veteran's complaints of a rash on his hands and feet that 
worsened.  He had a foot rash for the last two years.  The 
veteran used prescribed topical medication for his hands and 
feet, and over the counter lotion and creams.  He said that 
currently, his hands were the best they were in quite some 
time.  The veteran reported constant itchiness on his hands 
and feet, and a painful sensation on the palms of his hands, 
with no constant exudation.  

On examination, hyperkeratotic scaly plaques were noted with 
an occasional fissure on the palms, bilaterally.  The dorsum 
of the hands was spared.  There were 2 small hyperkeratotic 
papules one on each hand on the distal digits, respectively.  
There were hyperkeratotic scaly plaques on the heels of both 
feet.  The percent of exposed area affected was approximately 
50 percent of each palm, and 5 percent of each sole.  The 
percent of the entire body surface affected was approximately 
1 percent.  There was slight to moderate disfigurement, given 
the eruption on the hands.  No diagnostic or clinical tests 
were performed.  There was no evidence of ulceration, 
extensive exfoliation or crusting of the palms, although 
there was extensive hyperkeratosis in the affected area.  
There were no systemic or nervous manifestations associated 
with this dermatitis.  The clinical impression was 
hyperkeratotic dermatitis secondary to psoriasis or possibly 
eczema of the hands and feet.

Also in June 2003, the veteran underwent VA general medical 
examination.  According to the examination report, he was to 
be evaluated for chronic low back pain that ended in the 
thoracic spine.  The veteran complained of chronic low back 
pain and used muscle relaxers and anti-inflammatory 
medication.  He had a history of COPD and used a nebulizer or 
inhaler for it.  He ambulated independently without 
exertional dyspnea and continued to smoke.  On examination, 
the veteran's lungs were clear to auscultation.  Lumbar range 
of motion was noted.  Diagnoses included COPD and it was 
noted that PFTs showed moderate obstruction without 
bronchodilator response, and chronic thoracolumbar 
degenerative joint disease with range of motion with no 
evidence of fatigability or incoordination of the conditions.  
It was noted that the veteran was prone for progression.

In June 2003 a VA ear, nose, and throat (ENT) examination was 
performed by a nurse practitioner.   According to the 
examination report, the veteran gave a history of seasonal 
allergies that started when he entered service in 1954.  
Since then, he experienced chronic sinusitis approximately 
four to five times per year, when he had an upper respiratory 
infection, or when there was a pollen season.  He denied 
having any signs or symptoms of allergies prior to service.  
The veteran described nasal congestion year round and had 
purulent drainage with sinus infection.  At other times, he 
had clear drainage and a post nasal drip.  He denied dyspnea 
at rest.  There was no history of allergy testing and the 
veteran used over the counter antihistamines and antibiotics.  
He had occasional allergy attacks.  The nurse practitioner 
opined that the veteran had positive findings for allergies, 
noting that he was not tested for allergies in the past and 
said "[t]his patient related to the physical findings does 
suffer from allergy symptoms and also signs".  In her 
opinion, the veteran had chronic allergies and allergy 
testing was advised.

In a July 2003 Addendum, the VA ENT nurse practitioner who 
performed the June 2003 examination, stated that, "[b]ased 
on the available medical evidence and sound medical 
principles, this patient has allergy symptoms and has 
experienced them and has started within the service."  She 
opined that the veteran "experienced allergy symptoms during 
active military service" and said he suffered from chronic 
allergies.

In August 2003, the veteran underwent a VA examination.  
According to the examination report, the examining physician 
reviewed the veteran's medical records, and said that the 
June 2003 ENT examination was performed by the nurse 
practitioner in the ENT clinic.  The veteran gave a history 
of no nose problems prior to entering service.  The examiner 
said that it was "striking" that on reviewing the veteran's 
service medical records, the veteran was "seen very rarely" 
during service for any nose problems and was never under the 
care of an ENT examiner or allergist in service.  It was also 
noted that, by the veteran's own history, he had little of 
the features of seasonal allergic rhinitis and reported 
absolutely no seasonal aggravation of symptoms.  In service, 
his symptoms were managed with use of over the counter 
medication.  Recently, sniffed steroids were prescribed.  The 
veteran was a life-long smoker and continued to smoke a pack 
of cigarettes a day, despite the aggravating effects on his 
chronic rhinitis.  The VA physician stated that it "cannot 
be said that the [veteran] has chronic allergies since the 
claimant has not allergies to pollen, grasses, etc. as is 
demonstrated in patients who have seasonal allergic rhinitis 
and based on the available medical evidence, all that can be 
reported is that the [veteran's] chronic rhinitis of long 
standing and that it might help if he stopped smoking".  

Further, it was noted that PFTs were performed earlier in the 
month and reported as demonstrating moderate obstruction with 
no significant response to bronchodilator with lung volumes 
and diffusion within normal limits.  As to maximum oxygen 
consumption with cardiorespiratory limit, mild effort 
symptoms were noted.   The FVC was 4.3 pre bronchodilator 
that was 90 percent of predicted value and the ration of 
FEV1/FVC was 70 percent of predicted pre-bronchodilator value 
that was low normal.  The VA examiner commented that COPD 
patients with those numbers were noted to have, at best, mild 
disease.  It was noted that the veteran continued to smoke a 
pack of cigarettes daily, despite his upper and lower 
respiratory tract disorders.  He had no difficulty with 
ordinary walking and showed no shortness of breath on waking 
to the examining room.  It was noted that in nearly 20 years, 
there was no change in the veteran's ratio of FEV1/FVC (in 
1983 FVC was 5 percent, FEV1 was 3.56 percent and the ratio 
was 71 percent), with only mild decrement in the FVC and FEV, 
when corrected for age.

Additionally, the VA examination report indicates that the 
veteran reported no thoracic spine injury in service, and no 
injury was found in the service medical records.  The 
diagnoses were mild COPD and examined for chronic allergies-
"not found".

An October 2003 VA dermatology clinic record indicates that 
both the veteran's palms had scaly hyperkeratotic plaques 
with no right foot scale.  His nails and scalp were clear.  
The assessment was eczema verus psoriasis of the hands.

In a December 2003 rating decision, the RO awarded a 30 
percent rating for the veteran's service-connected COPD, 
effective from June 23, 2003, under DC 6604.  It also awarded 
a 30 percent rating for dermatitis of the hands and feet, 
effective from June 18, 2003, and a 10 percent evaluation for 
degenerative joint disease of the thoracic spine, effective 
from July 1, 1996, under DC 5003-5291.

According to a January 2004 VA medical record, the veteran's 
June 2003 PFTs showed moderate obstruction with no 
significant response to inhaled bronchodilator.  Lung volumes 
and diffusion were within normal limits.  There was no 
significant change as compared with prior spirometry 
performed in October 2002.

In January 2004, the veteran was seen in the VA dermatology 
clinic and noted to have palms with scale hyperkeratotic 
plaques.  His right foot had no scale and his left heel had 
hyperkeratotic scale focally.  His fingernails and scalp were 
clear.  The assessment was eczema versus psoriasis of the 
hands treated with prescribed topical ointment and skin 
lotion.
 
In June 2004, the RO received VA medical records dated from 
November 2001 to April 2002, that included the results of the 
December 2001 PFTs.  In June 2004, the RO awarded a 30 
percent evaluation for COPD, effective from December 5, 2001, 
the date of the PFT.

In June 2004, the veteran was seen in the VA neurology clinic 
and reported another flare up of back pain that confined him 
for about one week when he took all available medication, and 
that eventually resolved.  During the flare he rated the pain 
as 8 out of 10 on a scale of 1 to 10 and rated his current 
back pain as 4 out of 10, and used medication only as needed.   
He reported no specific neurological symptoms and had limited 
range of motion in both shoulders, right greater than left 
with painful limitation of abduction.  On examination of the 
neck, the veteran moved through range of motion slowly, with 
mild limited range of motion.  Motor and sensory examination 
was intact, despite subjective numbness and.  The impression 
was history of chronic low back pain with intermittent flare 
ups; and multiple other joint aches and pain.  

When seen in the VA rheumatology clinic in February 2004, a 
physician diagnosed the veteran with polyarticular pain, 
likely early osteoarthritis with no clinical evidence of 
inflammatory arthritis.

The veteran underwent VA dermatology examination in October 
2004.  According to the examination report, the veteran was 
seen for his history of thickened, scaly plaques on his 
palms.  He noted associated pruritus and no association with 
hobbies or contacts, and used prescribed topical ointment and 
hydrogen peroxide for the recent infection.  Examination 
revealed scaly, hyperkeratotic plaques on the palms, 
bilaterally.  His fingernails were uninvolved.  Less than 10 
percent of the body surface area was involved.  The 
assessment was that clinical findings were consistent with 
eczema dermatitis versus psoriasis.  

Also in October 2004, the veteran underwent VA ENT 
examination by the nurse practitioner who examined him in 
June 2003.  It was noted that she reviewed the veteran's 
medical records and he reported problems with his maxillary 
sinuses.  He had clear nasal drainage.  He had chronic 
sinusitis approximately two to four times per year, treated 
with antibiotics.  He was not formally tested for allergies, 
but when around pollens, molds or dust, sneezed in rows, had 
itchy eyes and post nasal drip.  Upon examination, the nurse 
practitioner said the veteran presented with clinical 
symptoms of allergic rhinitis and a clinical history of 
sinusitis.

Results of PFTs performed in October 2004, indicate FVC was 
84 percent of predicted value, FEV1 was 59 percent of 
predicted value, FEV1/FVC was 70 percent of predicted 
percent, and DLCO (SB) was 45 percent of predicted value.

Also in October 2004, a VA examination was performed by the 
physician who examined the veteran in August 2003.  The 
examination report indicates that the VA examiner reviewed 
the January and August 2004 VA examination reports, and 
several 2004 VA medical records.  The veteran reported that 
he was right handed.  Despite mild chronic obstructive 
airways disease, he smoked one pack of cigarettes daily, that 
the physician said ensured the COPD will worsen.  The VA 
doctor stated that any impairment of exercise that the 
veteran had was solely because of his COPD.  He was unable to 
run, job or walk very fast due to orthopedic disorders, but 
had no difficulty with ordinary activities of daily life and 
his COPD was described of mild variety, not limiting ordinary 
activities of daily living.  

Further, the veteran's low back pain last flared in December 
2003.  It was noted that an April 2004 VA neurology clinic 
record reflected no abnormal motor findings and none were 
noted on current examination.  The veteran had neck pain only 
on head motion and had no symptoms suggestive of cervical 
spine radiculopathy.  Range of motion of the neck was 
impaired with extension backwards to 35 degrees, bilaterally.  
It was noted that by definition the thoracic spine does not 
permit motion so that range of motion of the thoracic spine 
cannot be reported.  The physician said the veteran was not 
examined in a state of increased activity or exacerbation so 
the doctor was unable to comment on worsening of the range of 
motion with increased activity or exacerbation.  
Additionally, it was noted his gait was normal and 
examination of the chest was unremarkable.  The heart rhythm 
was regular.  Diagnoses included high blood pressure, that 
COPD and PFTs showed obstruction unresponsive to 
bronchodilators, and degenerative joint disease of the 
cervical, thoracic and lumbosacral spine.

A November 2004 VA medical record indicates that the veteran 
was seen in the neurology clinic and had low back pain with 
intermittent flare ups.  He reported a flare for three days.  
Most of the back pain was on the right side and he was unsure 
about its radiation, but he was unable to more around.  It 
was noted that the veteran had intermittent chronic back pain 
with occasional flares for no apparent reason that lasted for 
a few minutes.  He also had pain in his shoulders with 
limitation range of motion.  Sensory motor examination 
revealed no focal weakness but the veteran was cautious and 
guarded his right lower extremity during proximal movements.  
The impression was history of chronic low back pain with 
intermittent flare ups and multiple other joint aches and 
pain.

The veteran was seen in the VA dermatology clinic in November 
2004.  The record indicates he complained of currently only 
having hyperkeratotic lesions on his hands that were itchy 
and never biopsied.  His condition worsened in the cold 
weather and was under good control with prescribed topical 
medication.  On examination, he had hyperkeratotic plaques on 
his palms. Xerosis was noted with no vesicles or erythema.  
The assessment was dyshydrotic eczema

In a February 2005 rating decision, the RO granted a 60 
percent evaluation for the veteran's COPD, effective from 
July 22, 2004.  It is unclear on what the RO based the July 
2004 effective date.   

When seen in the VA neurologic clinic in February 2005, the 
veteran was reported doing relatively better with is back 
pain since last examined.  He continued to have intermittent 
flare ups.  He also had multiple joint aches, pain and 
stiffness, including the neck, and both shoulders.  He had 
limited range of motion in both shoulders.  Clinical findings 
were essentially as in November 2004.



III.	Legal Analysis

A.	Service Connection for Allergies

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
CAVC's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The CAVC has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. at 144; Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).

The veteran has contended that service connection should be 
granted for allergies.  The record demonstrates that no 
diagnosed allergy disorder was found in service or on 
separation from service.  Moreover, on probative VA 
examination in August 2003 after the veteran's separation 
from service, there was no showing that the veteran had 
allergies.  Furthermore, the veteran has submitted no 
evidence to show that he currently has allergies.  In short, 
no medical opinion or other medical evidence showing that the 
veteran currently has allergies has been presented.  Rabideau 
v. Derwiniski, 2 Vet. App. at 143.

In support of his claim, the veteran would point to the June 
2003 VA ENT examination report, July 2003 Addendum, and the 
October 2004 report, prepared by a VA nurse practitioner, who 
opined that the veteran had allergies related to military 
service.  But, this examiner did not provide an explanation 
of the medical opinion offered in the June and July 2003, and 
October 2004 reports.  The nurse practitioner did not provide 
a clinical basis for her opinion that the veteran had 
allergies related to his period of active military service.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board is persuaded that the opinion of the August 2003 VA 
examiner is most convincing, in that this examiner is a 
physician who reviewed the medical evidence in the file, and 
the physician's opinion reflects a considered analysis of the 
pertinent criteria essential for a diagnosis of allergies 
related to service.  As to the opinion of June and July 2003, 
and 2004 VA nurse practitioner, the Board finds that this 
nurse practitioner did not clearly attribute the veteran's 
allergies to service, rather only to the veteran's account of 
developing allergies in service.  But there is no discussion 
of the veteran's lack of in-service treatment by an ENT 
specialist or allergist or his post-service smoking and its 
affect on his respiratory disorders.  See, e.g., LeShore v. 
Brown, 8 Vet. App. 406, 409 (1996) (suggesting that bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional).  See also Black v. Brown, 5 Vet. App. 177, 180 
(1995) (suggesting that a medical opinion is inadequate when 
it is unsupported by clinical evidence).  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).   
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The Court of Appeals for Veterans Claims has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).

More persuasive, in the Board's opinion, is the August 2003 
opinion from the VA physician who reviewed the veteran's 
medical records, noted that it was "striking" that the 
veteran was "very rarely" treated in service for nose 
problems, was never was under the care of an ENT examiner or 
allergist prior to discharge, and concluded that the veteran 
did not have chronic allergies.  Thus, in the VA examiner's 
opinion, the veteran did not have chronic allergies since he 
did not have allergies to pollen, grasses, etc., as was 
demonstrated in patients with seasonal rhinitis, and 
available medical evidence only showed chronic rhinitis of 
long standing.  The VA examiner said it might help if the 
veteran stopped smoking.

The opinion of June and July 2003, and 2004 VA nurse 
practitioner must be accorded less weight than that of the 
August 2003 VA examiner.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for allergies.  Thus, this claim must be 
denied. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 
3.303, 3.304.


The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, supra; 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claim.  Moreover, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the veteran has allergies related to service or 
any incident thereof.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 
38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
allergies must be denied.

In reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. at 55-57.

B.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2004).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease to injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The Board notes that the March 1998 rating decision denied 
service connection for allergies, granted service connection 
and a 10 percent evaluation for COPD, and granted service 
connection and noncompensable disability evaluations for the 
veteran's arthritis of the thoracici spine, dermatitis of the 
hands, and right thumb wart.  In June 1998, the RO received 
the veteran's notice of disagreement with the disability 
evaluations awarded to his service-connected dermatitis of 
the hands, COPD, arthritis of the thoracic spine, and right 
thumb wart disabilities.  The U.S. Court of Appeals for 
Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2004) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

1.	Increased Rating for COPD

The veteran's service-connected COPD was initially rated 
under DC 6603.  38 C.F.R. § 4.97, DC 6603 (1996), effective 
prior to October 7, 1996.  However, the Board notes that the 
rating criteria for evaluating respiratory diseases were 
changed, effective October 7, 1996.  See 61 Fed. Reg. 46,720-
46,728 (September 5, 1996) (codified at 38 C.F.R. § 4.97, 
Diagnostic Codes 6501-6524 (2004)).

Under the old rating criteria, effective prior to October 7, 
1996, COPD could have been rated by analogy to pulmonary 
emphysema under DC 6603.  Under DC 6603, as in effect at that 
time, a 10 percent evaluation was warranted for mild 
pulmonary emphysema with evidence of ventilatory impairment 
on pulmonary function tests and/or definite dyspnea on 
prolonged exertion.  38 C.F.R. § 4.97, DC 6603 (1996), 
effective prior to October 7, 1996.  A 30 percent evaluation 
was warranted with moderate dyspnea after climbing one flight 
of steps or walking more than one block on level surface, or 
if pulmonary function tests were consistent with findings of 
moderate emphysema.  Id.   A 60 percent evaluation required 
severe pulmonary emphysema, with exertional dyspnea 
sufficient to prevent climbing one flight of steps or walking 
one block without stopping, and ventilatory impairment of 
severe degree confirmed by pulmonary function tests with 
marked impairment of health.  Id.  A 100 percent evaluation 
was warranted for pronounced pulmonary emphysema, which was 
intractable, and totally incapacitating, with dyspnea at 
rest, or marked dyspnea and cyanosis on mild exertion, and 
severity of emphysema confirmed by chest x-rays and pulmonary 
function tests.  Id.

Under the revised criteria for DC 6604 that evaluates COPD, 
effective October 7, 1996, 

 a 10 percent rating is assigned for COPD with FEV1 of 
71 to 80 percent predicted, or FEV1/FVC of 71 to 80 
percent, or DLCO (SB) 66 to 80 percent predicted.;

a 30 percent rating is assigned for COPD with FEV1 of 56 
to 70 percent predicted, or FEV1/FVC of 56 to 70 
percent, or DLCO (SB) 56 to 65 percent predicted;.

a 60 percent rating is assigned for COPD with FEV1 of 40 
to 55 percent predicted, or FEV1/FVC of 40 to 55 
percent, or DLCO (SB) 40 to 55 percent predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit);. and,

a 100 percent rating is assigned for COPD with FEV1 less 
than 40 percent of predicted, or FEV1/FVC less than 40 
percent, or DLCO (SB) less than 40 percent predicted, or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limit), or cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute respiratory failure, or 
requires outpatient oxygen therapy.  

See 38 C.F.R. § 4.97, DC 6604 (2004).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old and new regulations in making 
its rating decision dated March 1998.  The June 1998 SOC 
evaluated the veteran's claim using the old and new 
regulations and the December 1999 SSOC evaluated the 
veteran's claim using the new regulations effective from 
October 7, 1996.  The veteran was afforded an opportunity to 
comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran in our proceeding, under Bernard v. 
Brown, supra.

a)	Rating Above 10 Percent From July 1, 1996 to 
December 4, 2001 

Under the old rating criteria, effective prior to October 7, 
1996, the objective medical evidence shows that in 1983, the 
veteran underwent pulmonary function testing, that revealed 
FVC was 103 percent of predicted value, FEV1 was 95 percent 
of predicted value, and FEV1/FVC was 71 percent of predicted.  
Findings were interpreted only as mild obstructive 
ventilatory defect.  When examined for discharge in 1996, a 
chest x-ray was within normal limits.  Following service, the 
veteran had a normal chest examination at the time of his 
November 1997 VA examination, when the examiner reported no 
rales or rhonchi.  The veteran told the examiner he could 
walk nearly a mile without shortness of breath.  He failed to 
report for PFTs.

In sum, the medical evidence did not show that the veteran's 
COPD was moderate with moderate dyspnea occurring after 
climbing one flight of steps or walking more than one block 
on level surface or that his pulmonary function testing was 
consistent with findings of moderate disability.  As noted, 
his chest examination post-service, since the effective date 
of service connection, was normal.  

Under the current rating criteria, effective October 7, 1996, 
the medical evidence reveals that in 1997, no rales or 
rhonchi were noted on lung examination. A September 1998 VA 
medical record notes that PFTs showed only mild obstruction.  
Pulmonary function tests performed in October 1998 indicted 
FEV1 was 79 percent of predicted value and the FEV1 was 75 
percent of predicted value.  In January 1999, the VA examiner 
diagnosed COPD with significant bronchodilator response.  The 
VA outpatient records during this period reflect that the 
veteran's shortness of breath would become improved if he 
stopped smoking cigarettes.  Regardless of the cause, the 
criteria for a higher rating was not met.

During his July 2000 hearing the veteran testified that his 
service-connected COPD caused daily shortness of breath and 
awakened him nightly to clear his throat and respiratory 
system.

In sum, the medical evidence did not show that the veteran's 
COPD was productive of impairment consistent with 30 percent 
ratings under the old or new criteria for the period in 
question.  His pulmonary examinations have reflected only 
mild ventilatory defect.  Although he reports shortness of 
breath, clinical findings are not consistent with his 
assertions regarding the severity of his service-connected 
COPD.  The Board concludes that the objective medical 
evidence is more probative of the degree of impairment than 
the veteran's lay statements.  His pulmonary function testing 
does not satisfy the criteria for a 30 percent rating under 
any applicable diagnostic code.

In determining whether a higher rating is warranted at 
anytime during the appeal period for service-connected 
disability, VA must determine whether a preponderance of the 
evidence supports the veteran's claim or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert.  In 
this case, the objective medical evidence of record 
preponderates against a finding that a rating in excess of 10 
percent is warranted for the service-connected COPD for the 
period from July 1, 1996 to December 4, 2001. Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt. 38 U.S.C.A. § 5107(b) (old 
and new version).

b)	Rating Above 30 Percent From December 5, 
2001 to July 21, 2004

Upon review of the objective medical evidence for the period 
from December 5, 2001 to July 21, 2004, the Board is of the 
opinion that a rating in excess of 30 percent is not 
warranted for the veteran's service-connected COPD.  In this 
case, pulmonary function examination in December 2001 
reflected that the FEV1/FVC was 58 percent of the predicted 
value and findings were interpreted as mild obstruction.  As 
noted above, an FEV1/FVC of 56 to70 percent warrants a 30 
percent evaluation.  An FEV1/FVC under 56 percent is required 
to warrant a 60 percent evaluation, and the evidence 
establishes that the veteran does not meet or approximate 
that level.


Moreover, the collective VA outpatient records and 
examination reports indicate that the veteran was repeatedly 
advised to control his smoking.

The objective medical evidence preponderates against a 
finding that for the period from December 5, 2001 to July 21, 
2004, the veteran's service-connected COPD warrants a rating 
in excess of the currently assigned 30 percent.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt. 38 U.S.C.A. § 5107(b) (old 
and new version).

c)	Rating Above 60 Percent From July 22, 2004

For the period from July 22, 2004, the Board is of the 
opinion that the veteran's service-connected COPD does not 
warrant a rating in excess of the currently assigned 60 
percent evaluations.  His PFTs are not so severe as to meet 
the criteria, as shown in the October 2004 test results when 
FVC was 84 percent of predicted value, FEV1 was 59 percent of 
predicted value, FEV1/FVC was 70 percent of predicted value, 
and DLCO(SB) was 45 percent of predicted value.  To warrant a 
100 percent rating an FEV1, FEV1/FVC, or DLCO(SB) of less 
than 40 percent of the predicted value is required and the 
competent medical evidence for the period in question does 
not establish that the veteran meets or approximates that 
level of disability.  Nor is shown that the veteran has cor 
pulmonale (right heart failure); right ventricular 
hypertrophy; or pulmonary hypertension by Echo or cardiac 
catheterization; episodes of acute respiratory failure; or 
outpatient oxygen therapy.  In fact in October 2004, a VA 
examiner reported that the veteran's heart rhythm was regular 
and there was no evidence of heart disease.  It was also 
noted that he still smoked a pack of cigarettes daily that 
the examiner said ensures to worsen the COPD.  Therefore, 
there is no basis to warrant a 100 percent rating under DC 
6604.

The objective medical evidence preponderates against a 
finding that for the period from July 22, 2004, the veteran's 
service-connected COPD warrants a rating in excess of the 
currently assigned 60 percent.  Moreover, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt. 38 U.S.C.A. § 5107(b) (old and new 
version).

2.	Rating in Excess of 10 Percent for Arthritis of the 
Thoracic Spine

The veteran's service-connected arthritis of the thoracic 
spine was initially evaluated as noncompensable under DC 
5003-5291.  In December 2003, the RO assigned a 10 percent 
evaluation, effective from July 1996

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating musculoskeletal disabilities 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code DCs 
5235-5243 (2004), effective September 23, 2002.  See 67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002).  In 2003, further amendments 
were made for evaluating disabilities of the spine.  See 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, DCs 5235 to 5243 (2004)).  An omission was then 
corrected by reinserting two missing notes.  See 69 Fed. Reg. 
32,449 (June 10, 2004).  The latter amendment and subsequent 
correction were made effective from September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004); Rhodan v. West, 12 Vet. App. 55, 57 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion) (VA may not apply revised 
schedular criteria to a claim prior to the effective date of 
the amended regulations); 38 U.S.C.A. § 5110(g) (West 2002).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated March 1998.  The June 1998 SOC 
evaluated the veteran's claim using the old regulations.  In 
December 2003, the RO issued an SSOC which evaluated the 
veteran's claim using the new regulations effective from 
September 26, 2003.  The veteran was afforded an opportunity 
to comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran in our proceeding to a decision, 
under Bernard v. Brown, supra.

The veteran's service-connected back disability is currently 
evaluated under 38 C.F.R. § 4.71a, DC 5003-5242 (2004).  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. § 
4.27 (2004).  The RO has evaluated the veteran's service-
connected arthritis of the thoracic spine under the 
diagnostic code that rates impairment resulting limited 
motion of the thoracic spine due to arthritis.  See 38 C.F.R. 
§ 4.71a, DC 5003-5291 (2002) prior to September 26, 2003; 38 
C.F.R. § 4.71a, DC 5242 (2004), effective September 26, 2003.  

Traumatic arthritis is rated as degenerative arthritis on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5010 (2004).  

Under DC 5291, effective prior to September 26, 2003, 
limitation of motion of the dorsal (thoracic) spine was 
evaluated as slight, moderate or severe.  38 C.F.R. § 4.71a, 
DC 5291(2002), effective prior to September 26, 2003.  Slight 
limitation of motion of the dorsal spine was noncompensable, 
while moderate or severe limitation of motion of the dorsal 
spine warranted a 10 percent evaluation.  Id.

The words "slight," "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).

Additional provisions for evaluating spine disorders which 
are potentially applicable to the veteran's disability 
include Diagnostic Codes 5285, 5286, 5288 and 5293.  
Diagnostic Code 5285 deals with residuals of vertebral 
fractures and Diagnostic Codes 5286 and 5288 deal with 
ankylosis (bony fixation) of the spine. The medical evidence 
does not indicate that the veteran has any disability due to 
a vertebral fracture or that he suffers from ankylosis of the 
spine.  Therefore, any application of these codes would be 
inappropriate.

Limitation of motion is considered in evaluating the severity 
of intervertebral disc syndrome under DC 5293.  38 C.F.R. 
§ 4.71a, DC 5293 (2002), effective prior to September 26, 
2003. See VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998). 
However, as the medical evidence of record herein is devoid 
of any diagnosis of intervertebral disc syndrome, an 
increased rating under DC 5293 is not for consideration in 
the present case.  See 38 C.F.R. § 4.71a, DC 5293 (2002), as 
in effect prior to September 23, 2002.  See also 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002), effective from September 23, 2002 
(now codified at DC 5293).

Under the amendment to the Rating Schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450) (June 10, 2004) (codified at 38 C.F.R. § 
4.71a, DCs 5235 to 5343 (2004)).   Lumbosacral or cervical 
strain is evaluated under DC 5237, degenerative arthritis of 
the spine is evaluated unde DC 5242, and intervertebral disc 
syndrome is evaluated under DC Code 5243.  Id.

A 100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
30 percent evaluation is warranted for forward flexion of the 
cervical spine to 15 degrees or less; or favorable ankylosis 
of the entire cervical spine.  Id.

A 20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 10 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or , vertebral 
body fracture with loss of 50 percent or more of the height.  
Id.

These evaluations are for application with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Id. (This clearly implies 
that the factors for consideration under the holding in 
DeLuca v. Brown, supra, are now contemplated in the rating 
assigned under the general rating formula.)

Initially, the Board observes that the veteran is currently 
separately service-connected for degenerative joint disease 
of the lumbosacral spine, evaluated as 20 percent disabling 
from June 2003, and for degenerative joint and disc disease 
of the cervical spine, evaluated as 10 percent disabling, 
from June 1996.  Thus any pathology and symptomatology 
associated with the service-connected lumbosacral and 
cervical disabilities cannot be considered in evaluating the 
veteran's arthritis of the thoracic spine.  See Esteban; 
38 C.F.R. § 4.14.

The Board is of the opinion that an initial rating in excess 
of 10 percent is not warranted for the veteran's service-
connected arthritis of the thoracic spine under either the 
old or current rating criteria.

The veteran's service-connected thoracic spine disability is 
not objectively shown to involve ankylosis, and while he has 
been shown to experience at least some limitation of motion 
of the thoracic spine, the 10 percent evaluation is the only 
rating available under 38 C.F.R. § 4.71a, Diagnostic Code 
5291 (2002), for both moderate or severe limitation of 
motion.

Under the current regulations, the October 2004 VA medical 
examination report does not include range of motion findings 
for the thoracic or dorsal spine, although such findings are 
included for the lumbosacral and cervical spines.  Certainly, 
the collective medical evidence, namely the VA outpatient 
records, dated from 1998 to 2005, include the veteran's 
complaints of multiple joint aches and pain with neck 
stiffness and limited range of shoulder motion.  

There is no clinical evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reverse 
lordosis or abnormal kyphosis.  In fact, the October 2004 VA 
examiner said that the veteran had a normal gait.  The CT and 
MRI findings are not referable to scoliosis or kyphosis of 
the thoracic spine.

In sum, the objective medical evidence preponderates against 
a finding that an initial rating in excess of the currently 
assigned 10 percent for arthritis of the thoracic spine is 
warranted under either the old or the revised rating 
criteria.  Moreover, the evidence is not so evenly balanced 
as to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b).

3.	Increased Rating for Dermatitis of the Hands and 
Right Thumb Wart

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2004).   As to the 
applicability of rating criteria amended during the course of 
an appeal, see Kuzma v. Principi; VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2004); Rhodan v. 
West, supra, 

In the March 1998 rating decision, and the June 1998 SOC, the 
RO considered the veteran's claim under the old regulations.  
In the December 2003 SSOC, the RO considered the veteran's 
claim under the new regulations.  The veteran was afforded an 
opportunity to comment on the RO's action, and did not choose 
to do so.  Accordingly, there is no prejudice to the veteran 
under Bernard v. Brown, supra.




Under the old regulations, effective prior to August 30, 
2002, eczema, and benign skin growths, were evaluated as 10 
percent disabling when manifested by exfoliation, exudation, 
or itching, if on an exposed surface or extensive area; as 30 
percent disabling when manifested by exudation or constant 
itching, extensive lesions, or marked disfigurement; and as 
50 percent disabling when manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or when the disorder is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7819 
(2002), effective prior to August 30, 2002.

As noted, the words "slight", "moderate", and "severe" are 
not defined in the Rating Schedule.  It should also be noted 
that use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue. 

Under the current regulations, effective August 30, 2002, DC 
7806 was amended. Under the revised criteria, dermatitis or 
eczema, or benign skin growths are rated as disfigurement on 
the head, face or neck or scars, depending upon the 
predominant disability.  A 10 percent rating is assigned for 
dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected; or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  38 
C.F.R. § 4.118, DC 7806, effective August 30, 2002.  A 30 
percent rating is assigned for dermatitis or eczema covering 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  Id.  A 60 percent rating is assigned for dermatitis 
or eczema covering more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  Id.



The evidence in the claims file does not indicate, nor does 
the veteran assert, that he has disfigurement of the head, 
face, or neck, or that he has disability from scars. 
Therefore, the RO has appropriately considered the veteran's 
service-connected skin disabilities under Diagnostic Code 
7806 for ratings of dermatitis, and DC 7819 for benign skin 
growths.

a)	Compensable Rating for Dermatitis of Hands 
From July 1, 1996 to June 17, 2003

Under the old Diagnostic Code 7806, itching of an exposed 
area was required for an increased, 10 percent rating.  The 
Board will afford the veteran the benefit of the doubt and 
assign a higher 10 percent evaluation under the former code 
as medical records from the late in service, and in the 
1990's show that he had dry scaly hands, and he still 
complained of occasional itching of his hands.  38 C.F.R. § 
4.3 

However, a rating in excess of 10 percent is not warranted 
for the period in question as there was no evidence of 
exudation, crusting, constant itching or other symptomatology 
such as to warrant a 30 percent evaluation under either the 
old or new regulations.
 
b) Rating Above 30 Percent from June 18, 2003
 
For the period from June 18, 2000, the Board is of the 
opinion that, upon review of the competent and probative 
medical evidence of record, objective medical findings do not 
demonstrate evidence of ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or an 
exceptionally repugnant disorder such as would warrant a 50 
percent rating under Diagnostic Code 7806, as in effect prior 
to August 30, 2002.  In fact, in June 2003, the VA examiner 
reported that there did not appear to be constant exudation 
from the veteran's hands, and they did not appear to be 
exceptionally repugnant.  That examiner reported only slight 
to moderate disfigurement given the eruption on the veteran's 
hands.  




A review of the evidence under the current rating criteria 
shows that the objective medical findings do not demonstrate 
that the veteran's service-connected dermatitis covers more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected.  In fact, in October 2004, the VA 
examiner said less than 10 percent of the veteran's body 
surface was covered by the service-connected skin disability.  
And, while the VA and private medical records show that he 
has received ongoing medical care for his service-connected 
hand disability, treatment included topical steroids, 
prescribed medication, and over the counter hand lotion.  
Constant or near-constant systemic therapy during the past 
12-month period for his skin disabilities was not 
demonstrated.  Therefore, there is no basis to warrant a 60 
percent rating under DC 7806, as in effect from August 30, 
2002.

The objective medical evidence preponderates against a 
finding that for the period from June 18, 2003, the veteran's 
service-connected dermatitis of the hands warrants a rating 
in excess of the currently assigned 30 percent.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt. 38 U.S.C.A. § 5107(b) (old 
and new version).

      c) Compensable Evaluation Hand Warts 

The veteran's service-connected hand wart-a right thumb wart 
-is evaluated under DC 7819.  See supra.

The objective and competent medical evidence of record 
reflects only one mention of warts-in the November 1997 VA 
examination report when verrous warts of the hands were 
noted.  However, there has been no evidence of ulceration, 
crusting, itching, need for prescribed medication, or 
limitation of function associated with hand warts.  In fact 
subsequent VA examination reports do not even mention a wart 
on the right thumb or other part of either hand.

The Board notes the veteran's July 2000 testimony to the 
effect that he had a right thumb wart that was bothersome 
when active as he was right-handed.  Nevertheless, without 
clinical evidence of a right thumb wart, let alone, clinical 
findings of associated symptoms and pathology, a compensable 
rating is not warranted.

Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt. 38 U.S.C.A. § 
5107(b) (old and new version).

4.	Skin, Thoracic, and COPD Disabilities

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).  The evidence 
reflects that the veteran is disabled by other disabilities, 
including degenerative joint disease of the cervical and 
lumbar spines, hypertension, hearing loss and chronic 
sinusitis, and there was been no evidence submitted to show 
that the COPD, skin, and arthritis of the thoracic spine 
disabilities, alone, have caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  To the extent that all the veteran's 
service-connected disabilities affect his ability to work, 
his claim for a TDIU was granted by the RO in February 2005, 
as noted both above and below.  In the absence of such 
factors, the Board is not required to further discuss the 
possible application of 38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected COPD, 
dermatitis of the hands, arthritis of the thoracic spine, and 
right thumb wart disabilities, as the Court indicated can be 
done in this type of case. Based upon the record, we find 
that at no time since the veteran filed his original claim 
for service connection have the disabilities on appeal been 
more disabling than as currently rated under the present 
decision of the Board.




ORDER

Service connection for allergies is denied.

An initial rating in excess of 10 percent for COPD, from July 
1, 1996 to December 4, 2001, in excess of 30 percent from 
December 5, 2001 to July 21, 2004, and in excess of 60 
percent from July 22, 2004, is denied.

An initial 10 percent rating for dermatitis of the hands for 
the period from July 1, 1996, to June 17, 2003, is granted, 
subject to the laws and regulars governing the award of 
monetary benefits.

A rating in excess of 30 percent for dermatitis of the hands, 
for the period from June 18, 2003, is denied.

An initial evaluation in excess of 10 percent for arthritis 
of the thoracic spine is denied.

An initial compensable evaluation for hand warts is denied.




	                        
____________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


